Citation Nr: 1008683	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for 
degenerative joint disease of the right elbow, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of right knee trauma with arthritis and Baker's 
cyst, currently evaluated as 10 percent disabling.

3. Entitlement to an increased disability rating for a right 
ulnar neuropathy, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida.

In a December 2005 rating decision the RO in part denied 
claims for increased ratings for (1) traumatic arthritis the 
right knee with Bakers cyst, and (2) degenerative joint 
disease of the right elbow.  In a February 2007 rating 
decision the RO denied a claim for an increased rating for a 
right ulnar neuropathy.  The Veteran perfected appeals to the 
Board for each of these denials.

In August 2006 the Veteran testified before a RO Decision 
Review Officer at the RO.  In December 2008, the Board 
remanded the case regarding all three issues on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
elbow, at its worst, was manifested by pain, flexion to 125 
degrees, and extension to 15 degrees but was not manifested 
by ankylosis, flail joint, nonunion of the radius and ulna, 
impairment of the ulna or marked deformity, impairment of the 
radius with marked deformity, or impairment of supination or 
pronation.

2.  The Veteran's residuals of right knee trauma with 
arthritis and Baker's cyst is manifested by painful motion; 
but is not manifested by flexion limited to 30 degrees or 
less, or extension limited to 15 degrees or less; or by 
subluxation or lateral instability, dislocated semilunar 
cartilage, or malunion or nonunion of the tibia and fibula, 
or genu recurvatum.

3.  The Veteran's right ulnar neuropathy is productive of no 
more than a moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right elbow are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5205 to 5213 (2009).
 
2.  The criteria for a rating in excess of 10 percent for 
residuals of right knee trauma with arthritis and Baker's 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2009).

3.  The criteria for a disability rating of 30 percent, but 
no more, for right ulnar neuropathy, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.124a, Diagnostic Code 8516 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated from in May 2005 and February 2009.  
These documents provided notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
that would provide a basis for the rating claims on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a May 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, he has not established prejudicial error in 
the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received from VA and privately, and VA examination reports. 
 VA most recently examined the Veteran for compensation 
purposes in April 2009 for his disabilities on appeal.  
Findings from this examination, and other medical records on 
file, are adequate for the purposes of deciding the claims on 
appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  There is no evidentiary indication that the 
conditions under review here have worsened since these 
evaluations so as to require any additional examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the 
Board is satisfied as to compliance with the instructions 
from its December 2008 remand.  Specifically, the RO was 
instructed to obtain current treatment records and provide 
the Veteran with a VA examination to determine the current 
nature and severity of the service-connected disabilities on 
appeal, and readjudicate the claims, providing a supplemental 
statement of the case if any determination remained 
unfavorable to the appellant.  The records were obtained and 
the Veteran was provided with the required examination in 
April 2009.  The Board finds that the VA examination reports 
meet the remand requirements.  In addition, the RO 
readjudicated the Veteran's claims and provided him with a 
supplemental statement of the case in May 2009.  As such, the 
Board finds that the RO has substantially complied with its 
remand instructions.  Stegall, supra.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law

The following general VA law and regulation on disability 
ratings apply in this case.  Disability evaluations are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002).  Evaluations of a service-connected 
disability require review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2 .  If there 
is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. 
§ 4.20 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence with the 
objective that its decisions are "equitable and just".  38 
C.F.R. § 4.6 (2009).  Although a medical examiner's use of 
descriptive terminology such as "mild" is an element of 
evidence to be considered by the Board, it is not dispositive 
of an issue.  The Board must evaluate all evidence in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (2009); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has 
already been established, such as here with all three claims 
on appeal, then the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding 
a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made, allowing for staged 
ratings in cases for which service connection has already 
been established).  

Thus, in deciding the claims below, the Board is cognizant of 
the importance of the present level of disability and has 
also considered whether different ratings may be warranted 
for different time periods based on the evidence of record.

III.  Recent Factual Background

The present level of disability of the three service-
connected disabilities on appeal is reflected in the most 
recent factual background, which is most clearly shown in the 
well-detailed report of the recent VA examination conducted 
in April 2009, discussed below.  In that report the VA 
examiner addressed the condition of each of the three 
disabilities at that time.  

Other material medical evidence covering the entire period 
under consideration is discussed in the analysis section 
further below, with emphasis on any variance in findings from 
that of the April 2009 VA examination.  Notably, prior to the 
most recent VA examination in April 2009, the Veteran 
underwent pertinent VA examinations in September 2004, August 
2005, November 2005, September 2006, December 2006, and June 
2008; for all of which, the Board reviewed and considered the 
examination reports in adjudicating these claims on appeal.

The report of the April 2009 VA examination shows that the 
Veteran was examined for musculoskeletal condition of his 
right knee and elbow disabilities; and for the peripheral 
neurological condition of his right ulnar neuropathy, 
including any apparent musculoskeletal conditions of that 
disability.  

On musculoskeletal examination, the Veteran reported 
complaints of constant pain of the right knee.  The Veteran 
reported that he had constant pain at the right elbow, made 
worse by activities involving use of the elbow, and decreased 
range of motion.  He reported that he took medication that 
helped with the pain.  

The April 2009 VA examination report contains a medical 
history showing right knee cartilage removal in 1986; right 
ulnar nerve transposition in 2005; and right knee arthroscopy 
due to arthritis in 2006.

The report contains a summary of reported joint symptoms for 
the right knee including that there was giving way, 
instability, pain, stiffness, weakness and incoordination; 
but no deformity or decreased speed of joint motion.  There 
were no episodes of dislocation, subluxation, or locking; no 
evidence of inflammation; and no flare-ups.  A baker cyst had 
to be drained three to four times in the past.  The condition 
did affect the motion of the joint.

The report contains a summary of reported joint symptoms for 
the right elbow including that there was no deformity, giving 
way, or instability.  There was pain and stiffness, but no 
weakness or incoordination.  There was no decreased speed of 
joint motion.  There were no episodes of dislocation, 
subluxation, or locking; no evidence of inflammation or 
effusion; and no flare-ups.  The condition did not affect the 
motion of the joint.

On examination of the right elbow the examiner made findings 
that there was abnormal motion.  On range of motion study of 
the right elbow, flexion was from 20 to 145 degrees; 
extension was from 145 to 20 degrees; pronation was from zero 
to 60 degrees; and supination was from zero to 60 degrees.  
There was objective evidence of pain following repetitive 
motion.  After repetitions there was no additional limitation 
in the range of motion. 

On examination of the right knee, the Veteran had an antalgic 
gait but no other evidence of abnormal weight bearing, and 
there was no loss of a bone or part of a bone.  The examiner 
made findings of abnormal motion.  There were no: bumps 
consistent with Osgood-Schlatter's Disease, crepitation, mass 
behind the knee, clicks or snaps or grinding; instability, 
patellar abnormality or meniscus abnormality.  

On range of motion study of the right knee, flexion was from 
zero to 124 degrees; and extension was normal, to zero 
degrees.  There was objective evidence of pain following 
repetitive motion.  After repetitions there was no additional 
limitation in the range of motion.  There was no evidence of 
ankylosis.

On X-ray examination, the impression for the right elbow was 
"no acute fracture or dislocation; degenerative changes of 
the elbow joint again demonstrated and do appear stable."  
For the right knee, the impression was "no acute fracture or 
dislocation appreciated.  After a magnetic resonance imaging 
(MRI) examination of the right knee, the impression was 
osteochondral defect of the medial condyle, cause unknown.

The examiner noted that the Veteran had lost time from work 
in the last year due to an unrelated condition.  After 
musculoskeletal examination of the right knee, the report 
contains diagnoses of (1) right medial condyle defect (on 
MRI); (2) subjective statement of right knee pain (not a 
diagnosis); (3) status post right knee surgery times two; (4) 
right elbow degenerative joint disease, mild to moderate; (5) 
decreased right elbow range of motion; and (6) subjective 
statement of right elbow pain (not a diagnosis).    

The examiner opined that the right knee and right elbow 
disabilities each had no significant effect on the Veteran's 
usual occupation; and they each did have effects on the usual 
daily activities as follows: mild effects on doing chores and 
shopping; moderate effects on doing exercise and sports; and 
no effects with respect to recreation, traveling, feeding, 
bathing, dressing, toileting, grooming, and driving.  

On peripheral neurological examination, the Veteran reported 
complaints of experiencing intermittent sharp pain in fingers 
number 3, 4, and 5 of the right hand.  He also reported that 
he had constant decreased sensation in the right hand fingers 
number 3, 4, and 5.  He rated the pain as a 7 to 8 on a scale 
of 10 with activities.  He also reported having a decreased 
right hand grip.  He received some relief of pain with 
medication.  The Veteran also reported complaints of having 
numbness, paresthesias, pain, hand grip weakness, and 
impaired coordination of the right hand palm and fingers (3, 
4, and 5).  The report records that the Veteran had right 
ulnar nerve transposition surgery in 2005.

On motor examination of the right side, the report contains 
findings that the affected muscles were Group VII, VIII, and 
IX; muscle strength was 5; and that the motor function 
impairment consisted of a slight decrease in strength of the 
right hand grip involving fingers number 3, 4, and 5.  The 
affected nerve was the ulnar.  

On sensory function examination, pain was absent in fingers 
number 3, 4 and 5.  The position sense was normal and the 
affected nerve was the ulnar.  On reflex examination the 
right bicep reflex (cranial nerves C5-C6), right tricep 
reflex (C6-C8), and right brachioradialis reflex were all 
measured to be 2+ each.  

There was no muscle atrophy present; no abnormal muscle tone 
or bulk; no tremors, tics, or other abnormal movements; and 
the examiner opined that a joint was affected by the nerve 
disorder.

The examiner noted that the Veteran had lost time at his 
employment in the last year due to an unrelated condition.  
After peripheral neurological examination of the right ulnar 
neuropathy, the report contains a diagnosis of (1) right 
ulnar nerve neuropathy status post ulnar nerve transposition; 
and (2) right number 3, 4, and 5 fingers neuropathy, right 
palm neuropathy.  The examiner further diagnosed that nerve 
dysfunction was present including mild incomplete paralysis; 
and neuralgia; but no neuritis was present.   

The examiner opined that the right ulnar neuropathy had no 
significant effect on the Veteran's usual occupation; and did 
have effects on the usual daily activities as follows: mild 
effects on doing chores, shopping, exercise, and sports; and 
no effects with respect to other activities cited.

During the April 2009 VA examination the examiner also 
examined the Veteran's hand and fingers for musculoskeletal 
condition.  The Veteran's complaints were the same as 
reported above on peripheral neurological examination.  The 
examiner found that the right hand was the dominant hand; and 
that there was an overall decrease in hand strength, but no 
other symptoms of the hand, and no history of flare-ups of 
joint symptoms.  

On range of motion study of the right hand, there was no 
objective evidence of pain on active range of motion by the 
Veteran.  Extension of the DIP joint was normal; Extension of 
PIP joint was normal; extension of MP joint was normal; and 
there was no gap between the index finger and proximal 
transverse crease of the hand on maximum flexion of the 
finger.  On repetitions of motion there was no objective 
evidence of pain or additional limitation of motion possible.  
The service-connected condition did not manifest any present: 
ankylosis; amputation of a digit or part of a digit; or 
deformity of a digit.  There was a slight decreased strength 
of the hand grip.

The report contains a diagnosis of (1) right ulnar nerve 
neuropathy involving right number 3, 4, and 5 fingers, right 
palm; and (2) slight decreased range of motion of right 
number 3, 4, 5, fingers.  The examiner opined that the right 
ulnar neuropathy had no significant effect on the Veteran's 
usual occupation; and did have effects on the usual daily 
activities as follows: mild effects on doing chores, 
shopping, exercise, and sports; and no effects with respect 
to other activities cited.

A.  Degenerative Joint Disease of the Right Elbow 

The Veteran's degenerative joint disease of the right elbow 
is evaluated as 10 percent disabling under rating criteria 
for evaluating the musculoskeletal system found at 38 C.F.R. 
§ 4.71a (2009).  Specifically, under 38 C.F.R. § 4.71a, the 
RO assigned the service-connected degenerative joint disease 
of the right elbow a hyphenated Diagnostic Code of 5010-5207.  
The hyphenated diagnostic code in this case indicates that 
the service-connected disability is considered arthritis due 
to trauma (5010), associated with a residual condition of 
limitation of extension of the forearm (5207).

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which here is the right elbow.

Pursuant to the foregoing, the Veteran's service-connected 
right elbow disability is currently rated 10 percent 
disabling pursuant to 38 C.F.R. §§ 4.71a, Diagnostic Code 
5207.  The Veteran's right arm is documented to be his 
"major" arm for the purposes of applying the rating criteria.

Under 38 C.F.R. § 4.71, Plate I, normal ranges of motion of 
the elbow and forearm are from 0 degrees to 145 degrees of 
elbow flexion.  38 C.F.R. § 4.71, Plate I.

Potentially applicable diagnostic codes addressing 
musculoskeletal conditions of the elbow include the 
following.  Diagnostic Code 5205 provides that ankylosis of 
the major elbow is to be rated as follows: for favorable 
ankylosis of the elbow at an angle between 90 degrees and 70 
degrees, 40 percent; for intermediate ankylosis of the elbow, 
at an angle of more than 90 degrees, or between 70 degrees 
and 50 degrees, 50 percent; for unfavorable ankylosis of the 
elbow, at an angle of less than 50 degrees or with complete 
loss of supination or pronation, 60 percent. 38 C.F.R. 
§ 4.71a.

Diagnostic Code 5206 provides that flexion of the major 
forearm limited to 100 degrees is rated 10 percent disabling; 
limited to 90 degrees is rated 20 percent; limited to 70 
degrees is rated 30 percent disabling; limited to 55 degrees 
is rated 40 percent disabling; and limited to 45 degrees is 
rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the major 
forearm limited to 45 degrees is rated 10 percent; limited to 
60 degrees is rated 10 percent; limited to 75 degrees is 
rated as 20 percent; limited to 90 degrees is rated 30 
percent; limited to 100 degrees is rated 40 percent; and 
limited to 110 degrees is rated 50 percent. 38 C.F.R. § 
4.71a.

Diagnostic Code 5208 provides that major forearm flexion 
limited to 100 degrees with forearm extension limited to 45 
degrees is rated 20 percent. 38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow. Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side. 
Flail joint of the elbow is rated 60 percent disabling for 
the major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna. Malunion of the ulna with bad alignment is rated 
10 percent for the major side; nonunion of the ulna in the 
lower half is rated 20 percent for the major side; nonunion 
of the ulna in the upper half, with false movement, without 
loss of bone substance or deformity is rated 30 percent for 
the major side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5cms) 
or more) and marked deformity is rated 40 percent for the 
major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius. Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the major side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling for the major side; 
nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent disabling for 
the major side. 38 C.F.R. § 4.71a.

Normal forearm supination is from 0 degrees to 80 degrees.  
Normal forearm pronation is from 0 degrees to 85 degrees.  38 
C.F.R. § 4.71, Plate I.  

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Diagnostic Code 
5213 provides that supination of the forearm limited to 30 
degrees or less is rated 10 percent disabling for the major 
side.  Limitation of pronation with motion lost beyond the 
last quarter of arc, so the hand does not approach full 
pronation, is rated 20 percent disabling for the major side; 
limitation of pronation with motion lost beyond the middle of 
arc is rated 30 percent disabling for the major side.  Loss 
of supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation, is 
rated 20 percent disabling for the major side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side; and loss of supination or pronation due to 
bone fusion, with the hand fixed in supination or 
hyperpronation, is rated 40 percent disabling for the major 
side.  38 C.F.R. § 4.71a.

As noted above, if evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.

There is no evidence in the clinical record on file of any 
right elbow condition of ankylosis, flail joint, nonunion of 
the radius and ulna, impairment of the ulna or marked 
deformity, or impairment of supination or pronation.  
Therefore, respectively, Diagnostic Codes 5205, 5209, 5210, 
5211, 5212, and 5213 are not applicable in this case.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
5212, 5213 (2009).  Of note, review of the VA examination 
reports dated from September 2004 to April 2009 show 
essentially full supination and pronation.  

Basically, the Veteran's service-connected degenerative joint 
disease of the right elbow is shown by the evidence on file 
to be manifested pain and by limitation of motion; this 
symptomatology is best evaluated under Diagnostic Codes 5206 
and 5207.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

As reflected in the range of motion findings at the April 
2009 VA examination, the right elbow disability does not meet 
the criteria for a disability rating in excess of the 
existing 10 percent under either of these codes.  At that 
examination flexion was to 145 degrees, which is full 
flexion, and does not warrant a rating in excess of 10 
percent under Diagnostic Code 5206 because under that code 
the next higher rating of 20 percent would require a flexion 
limited to 90 degrees.  

Also, at that examination, extension was limited to 20 
degrees.  This would not meet the criteria for a rating in 
excess of 10 percent.  A much greater limitation of 
extension, of 75 degrees, is required to warrant the next 
higher rating of 20 percent under the criteria of Diagnostic 
Code 5207. 

Review of the remainder of the medical evidence on file does 
not otherwise show limitations of flexion or extension so as 
to warrant a rating in excess of the 10 percent in effect for 
the right elbow disability.  On review of the reports of VA 
examination in September 2004, August 2005, November 2005, 
September 2006, December 2006, and June 2008, the record does 
not show evidence of limitation of flexion or extension of 
the right elbow to an extent so as to warrant a disability 
rating in excess of 10 percent.  The worst case was during 
the September 2006 VA examination, when the findings showed 
that flexion was to 125 degrees and extension was to 15 
degrees.  Neither of these findings would warrant a rating in 
excess of 10 percent because they do not meet the criteria of 
limitation of flexion to 90 degrees, or of extension to 75 
degrees, required to meet the criteria for a 20 percent 
rating.

The Board has also considered whether the Veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 10 percent for the right elbow 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the Veteran's service-connected degenerative 
joint disease of the right elbow.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the Veteran's 
service-connected degenerative joint disease of the right 
elbow should be increased for any other separate period based 
on the facts found during the appeal period.  Hart, supra.  


B.  Residuals of Right Knee Trauma With Arthritis and Baker's 
Cyst 

The Veteran's residuals of right knee trauma with arthritis 
and Baker's cyst is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Under that 
code, the right knee disability is evaluated on the basis of 
limitation of flexion of the leg at the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

The potentially applicable diagnostic code criteria 
addressing musculoskeletal conditions of the knee include the 
following.  Limitation of flexion of a leg (knee) is rated 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 10 percent 
when limited to 10 degrees, 20 percent when limited to 15 
degrees, 30 percent when limited to 20 degrees, 40 percent 
when limited to 30 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II (2009).

Diagnostic Code 5257 provides a 10 percent evaluation for 
knee impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Notably, in a recent rating decision in January 2009, the RO 
restored a prior 20 percent evaluation for instability of the 
right knee, effective from August 1, 2007.  In this decision, 
the Board of course shall still consider whether the claimed 
increase for the right knee disability is warranted on all 
bases of evaluation.   

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability. 
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion. The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

As reflected in the April 2009 VA examination findings, the 
Veteran's right knee does not meet the criteria for a 
disability rating in excess of 10 percent for limitation of 
flexion or of extension.  At that examination the range of 
motion of the knee was from zero degrees of extension to 124 
degrees of flexion.  

Neither of these findings or other reviewed evidence on file 
shows that the right knee disability would warrant a 
disability rating in excess of the 10 percent in effect, for 
limitation of flexion or extension, under Diagnostic Codes 
5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

On review of the reports of VA examination in September 2004, 
August 2005, November 2005, September 2006, December 2006, 
and June 2008, the record does not show evidence of 
limitation of flexion or extension to an extent so as to 
warrant a disability rating in excess of 10 percent for the 
right knee disability.  Predominately, albeit with pain shown 
at the endpoint of flexion, the findings showed that flexion 
of the right knee was to 120 degrees and extension was to 
zero degrees; except for November 2005 when flexion was to 
140 degrees.

Even when considering these findings in light of DeLuca, 
given the small amount of the limitation of motion of the 
right knee, which does not even meet criteria for a zero 
percent disability rating, the findings from the medical 
records do not support a schedular rating in excess of the 10 
percent in effect for the right knee under the relevant 
diagnostic criteria.  See 38 C.F.R. § Diagnostic Codes 5260 
or 5261. Moreover, the most recent VA examination findings 
are that there was no additional limitation following 
repetitive use with range of motion of the right knee.

Further, there is no evidence of any ankylosis of the right 
knee; recurrent subluxation or lateral instability; episodes 
of locking pain, and effusion into the joint due to 
dislocated semilunar cartilage; or malunion or nonunion 
impairment of the tibia and fibula.  Thus, evaluation under 
relevant diagnostic code criteria would be of no benefit to 
the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5262.

The Board has also considered whether the Veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 10 percent for the right knee 
disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the Veteran's service-connected residuals of 
right knee trauma with arthritis and Baker's cyst.  38 C.F.R. 
§ 4.3.  

The Board adds that it does not find that the Veteran's 
service-connected residuals of right knee trauma with 
arthritis and Baker's cyst should be increased for any other 
separate period based on the facts found during the appeal 
period.  Hart, supra. 




C.  Right Ulnar Neuropathy

The Veteran's right ulnar neuropathy is evaluated pursuant to 
diagnostic criteria contained in the Rating Schedule under 
the section for neurological conditions, and specifically 
diseases of the peripheral nerves pursuant to 38 C.F.R. 
§ 4.124a.

Neurological conditions of the peripheral nerves as this 
pertains to the case here, are ordinarily rated in proportion 
to the impairment of motor and sensory function; with 
consideration especially of complete or partial loss of use 
of one or more extremities, or of tremors.  In rating 
peripheral nerve injuries and residuals, attention should be 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis. 
38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.  With partial loss of use of one or more extremities 
from neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with the nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Veteran's right ulnar neuropathy is assigned a 10 percent 
disability rating, under Diagnostic Code 8516, which 
addresses impairment of the ulnar nerve nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Under that code:

A 10 percent rating is assigned for either the major or 
minor hand, if for the affected side, there is mild 
incomplete paralysis of the median nerve.  

A 30 percent rating is assigned for the major hand, and 
a 20 percent rating is assigned for the minor hand, if 
for the respective side, there is moderate incomplete 
paralysis. 

A 40 percent rating is assigned for the major hand, and 
a 30 percent rating is assigned for the minor hand, if 
for the respective side, there is severe incomplete 
paralysis. 
 
A 60 percent rating is assigned for the major hand, and 
a 50 percent rating is assigned for the minor hand, if 
for the respective side, there is complete paralysis of 
the ulnar nerve manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist. 

38 C.F.R. § 4.124a, Diagnostic Code 8515.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.
 
On consideration of the foregoing evidence in light of the 
applicable law and regulation, a 30 percent disability rating 
and no more is warranted for the right ulnar neuropathy.  
There is competent evidence of more than just sensory 
involvement.  The Veteran, who is competent to make such a 
finding, has reported such complaints as numbness 
paresthesias, pain, hand grip weakness, and impaired 
coordination of the right hand palm and fingers number 3, 4, 
and 5.  As there is also competent medical evidence of an 
overall slight decrease in hand strength associated with the 
right ulnar neuropathy, a rating reflecting moderate 
impairment is warranted.  38 C.F.R. § 4.124a.  
 
These findings thus support a 30 percent evaluation for right 
ulnar neuropathy under Diagnostic Code 8516 for the entire 
appeal period.  Hart, supra.  However, the evidence does not 
show that the symptoms are productive of more than moderate 
incomplete paralysis of the ulnar nerve, so as to warrant a 
disability rating in excess of 30 percent.  The record does 
not show symptoms that would approximate a disability picture 
of severe incomplete paralysis of the ulnar nerve so as to 
warrant a rating in excess of 30 percent.  

In this regard, at the April 2009 VA examination, 
neurological examination revealed that motor function 
impairment consisted of only a slight decrease in strength of 
the right hand grip.  There was no muscle atrophy shown.  The 
examiner opined that the nerve dysfunction included mild 
incomplete paralysis, neuralgia, but no neuritis.  

The Board thereby concludes that the overall neurological 
symptomatology of the right ulnar neuropathy approximates no 
more than moderate symptoms warranting 30 percent disability 
rating for the dominant right arm ulnar neuropathy; however, 
the preponderance of the evidence is against a higher rating 
for the neurological symptomatology.  

The Board has considered whether a higher rating for the 
disability is feasible by evaluating the disability under any 
potentially relevant diagnostic code criteria other than that 
of Diagnostic Code 8516.  As the disability is associated 
with the anatomical locations of the right wrist and hand 
(including fingers) joints, the Board has considered whether 
a higher disability rating than 30 percent is warranted under 
diagnostic criteria for rating musculoskeletal conditions.  

However, applicable diagnostic criteria under 38 C.F.R. § 
4.71a pertaining to range of motion/weakness of the right 
wrist/hand, do not afford disability ratings in excess of the 
30 percent assigned here unless there is evidence of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5216-5223 (2009).  The evidence does not show that condition.

D.  Conclusions

The above determinations are based on application of 
pertinent provisions of the VA's Rating Schedule.  The Board 
also considered whether it would be proper to refer the case 
for the assignment of an extraschedular rating under 38 
C.F.R. 
§ 3.321(b)(1).  But the Board finds no basis for further 
action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.

There is no showing that the Veteran's service-connected 
disabilities on appeal reflect so exceptional or unusual a 
disability picture as to warrant the assignment of higher 
ratings.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that any of the three disabilities results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations) for any period 
since the Veteran submitted his claims.

Moreover, the conditions are not, separately or in 
combination, shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease of the right elbow is denied.

A disability rating in excess of 10 percent for residuals of 
right knee trauma with arthritis and Baker's cyst is denied.

A 30 percent rating is granted for right ulnar neuropathy, 
subject to the controlling regulations governing the payment 
of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


